Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rendered indefinite by the limitation “a second separation line extending from proximate the free side edge the second side wall” since it is unclear what structure is being encompassed. Examiner suggests replacing the limitation with “a second separation line extending from proximate the free side edge and across at least a portion of the second side wall”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,836,532. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 2, Patent ‘532 (claim 2) discloses the claimed subject matter.
Regarding claim 3, Patent ‘532 (claim 3) discloses the claimed subject matter.
Regarding claim 4, Patent ‘532 (claim 4) discloses the claimed subject matter.
Regarding claim 5, Patent ‘532 (claim 5) discloses the claimed subject matter except for the first and second separation lines extending across at least a portion of the first and second side panels, respectively. However, it would have been obvious to one of ordinary skill to define the first and second separation lines extending across at least a portion of the first and second side panels instead of defining the first and second separation lines extending to a diagonally opposite corner of the first and second side panels, respectively, since it merely broadens the limitation.
Regarding claim 6, Patent ‘532 (claim 6) discloses the claimed subject matter.
Regarding claim 7, Patent ‘532 (claim 7) discloses the claimed subject matter except for the first and second separation lines extending across at least a portion of the first and second side panels, respectively. However, it would have been obvious to one of ordinary skill to define the first and second separation lines extending across at least a portion of the first and second side panels instead of defining the first and second separation lines extending to a diagonally opposite corner of the first and second side panels, respectively, since it merely broadens the limitation.
Regarding claim 8, Patent ‘532 (claim 8) discloses the claimed subject matter.
Regarding claim 9, Patent ‘532 (claim 9) discloses the claimed subject matter.

Regarding claim 11, Patent ‘532 (claim 11) discloses the claimed subject matter except for the first and second separation lines extending across at least a portion of the first and second side panels, respectively. However, it would have been obvious to one of ordinary skill to define the first and second separation lines extending across at least a portion of the first and second side panels instead of defining the first and second separation lines extending to a diagonally opposite corner of the first and second side panels, respectively, since it merely broadens the limitation.
Regarding claim 12, Patent ‘532 (claim 12) discloses the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735